Name: 82/456/EEC: Council Decision of 14 June 1982 accepting on behalf of the Community a recommendation of the Customs Cooperation Council concerning technical cooperation in customs matters
 Type: Decision
 Subject Matter: employment;  tariff policy;  cooperation policy
 Date Published: 1982-07-12

 Avis juridique important|31982D045682/456/EEC: Council Decision of 14 June 1982 accepting on behalf of the Community a recommendation of the Customs Cooperation Council concerning technical cooperation in customs matters Official Journal L 204 , 12/07/1982 P. 0025 - 0026 Finnish special edition: Chapter 2 Volume 3 P. 0127 Swedish special edition: Chapter 2 Volume 3 P. 0127 Spanish special edition: Chapter 02 Volume 9 P. 0095 Portuguese special edition Chapter 02 Volume 9 P. 0095 COUNCIL DECISION of 14 June 1982 accepting on behalf of the Community a recommendation of the Customs Cooperation Council concerning technical cooperation in customs matters (82/456/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the recommendation from the Commission, Whereas the recommendation of the Customs Cooperation Council concerning technical Cooperation in customs matters can be accepted by the Community with immediate effect; Whereas it is advisable, however, to indicate the special method by which it will be implemented taking into account the particular requirements of the customs union, HAS DECIDED AS FOLLOWS: Article 1 The recommendation of 18 June 1981 of the Customs Cooperation Council concerning technical cooperation in customs matters is hereby accepted on behalf of the Community with immediate effect using the following special method of implementation: the European Economic Community intends to carry out the technical cooperation provided for in the recommendation within the framework of actions by the Community, or by certain Member States, bearing in mind that the institutions of the European Economic Community do not have a customs school. The text of the said recommendation is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to inform the Secretariat-General of the Customs Cooperation Council of the acceptance by the Community with immediate effect of the recommendation, and the special method by which it will be implemented referred to in Article 1. Done at Luxembourg, 14 June 1982. For the Council The President P. de KEERSMAEKER RECOMMENDATION OF THE CUSTOMS COOPERATION COUNCIL OF 18 JUNE 1981 CONCERNING TECHNICAL COOPERATION IN CUSTOMS MATTERS THE CUSTOMS COOPERATION COUNCIL, Having regard to the general aims of the Convention establishing a Customs Cooperation Council, in particular the provisions of Article III concerning measures for attaining the highest possible degree of harmony and uniformity in customs matters, Recalling the discussions at the Council's 49th/50th Sessions in Nairobi (1977) where it was confirmed that the Council should play a more active role in order to foster technical cooperation between all developed and developing countries and that it should expand its general policy in technical cooperation, Noting that a steady growth of world trade implies constant adaptation of customs methods of work, Noting that while under its auspices a substantial number of international customs conventions have been concluded, further steps besides promoting accession to or ratification of these instruments are necessary to facilitate international trade, Considering the satisfactory results obtained by its expanding cooperation in customs matters with other governmental and non-governmental international organizations, Convinced that it is also in the interest of international trade to promote technical cooperation, Convinced that adequate training of customs officials is one of the prerequisites for the smooth functioning of international trade and tourism, Desiring that its secretariat should continue 1. to collaborate with member and non-member States which so wish in organizing, on a bilateral or multilateral basis, seminars, training courses and symposia in customs matters, in particular concerning the conventions and other international instruments administered by the Council, 2. to cooperate with regional and international organizations in organizing regional and interregional seminars on customs matters, RECOMMENDS That States whether or not Members of the Council, and customs or economic unions should: 1. provide for the possibility of receiving trainees, and receiving, supplying, or exchanging customs experts and lecturers, utilizing the channels of the Council for these purposes so far as may be possible, 2. consider, where appropriate and in so far as may be possible, admitting customs officers of other customs administrations to their national customs training schools, 3. organize seminars, courses or symposia open to or intended for participants of other countries on national and international customs laws and regulations, and on the application thereof, 4. consider the further promotion of activities aimed at achieving wider technical cooperation in customs matters, REQUESTS States, whether or not Members of the Council, and customs or economic unions which accept this recommendation to notify the Secretary-General of their acceptance, of the date from which they will apply the recommendation, and of the conditions of its application. The Secretary-General will transmit this information to the customs administrations of such States and to such unions.